Case 1:18-cv-03728-SDG Document 32-3 Filed 05/05/20 Page 1 of 2




           EXHIBIT B
To:       Matt Hopp[Matt.Hopp@guardianpharmacy.net]; Tim Williams[Tim.Williams@guardianpharmacy.net]; Lisa
                       Case 1:18-cv-03728-SDG
McKenzie[Lisa.McKenzie@guardianpharmacy.net];          Document
                                                  Adriana           32-3 Filed 05/05/20 Page 2 of 2
                                                          Hasselbring[Adriana.Hasselbring@guardianpharmacy.net]; Hank
Heller[Hank.Heller@guardianpharmacy.net]
Cc:       Gregory Michaud[Gregory.Michaud@guardianpharmacy.net]; Brianna Harding[Brianna.Harding@guardianpharmacy.net]
From:     Lori Newcomb[/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
(FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=8F9C3FD067F94548A051FB7C9CA27ACE-LORI NEWCOM]
Sent:     Fri 1/12/2018 10:53:52 AM (UTC-05:00)
Subject: 2018 Consulting Fees and visit structure
Guardian Pharmacy Consulting Fee schedule January 2018.docx

 Good morning, everyone

 Matt gave the ok for charging for ALL education and ALL skills checks. This, of course may be revised based on some of our large
 corporate clients’ feedback.
 I wanted to send this to you all since I am sending out email today for next CMA class scheduled January 24 th and 25th. I am
 attaching the fee schedule for you, and the REVISED consulting duties. This is an internal document, NOT to be shared with clients.
  We are working to become more efficient, while still providing quality consulting to our clients.

 Marketing points to remember: AL buildings get high quality consulting for free every quarter, even though this is required by AL
 rules; we are only charging for class room training and skills checks, which take so much of the consultants’ time. PCH buildings
 get high quality consulting for free every quarter, even though not required by rules. Again, we are charging for classroom training
 and skills checks for them only.

 We are willing to negotiate a Premium package if clients wish to participate. They would pay a monthly fee ($300-$500 per
 month). This monthly fee would cover them for all education, training, skills checks, premium consulting services, etc. They also
 would get priority on scheduling if they are paying this fee.

 We have to be “All in” (Thanks, Dabo Swinney) on this. It is an important, but difficult change to make. We will most likely get
 some negative feedback from our clients. However, with the rules as they are in GA for AL and PCH, we can no longer afford to
 give everything away for free. The old adage that “you get what you pay for” is true. We provide the best consulting in the state
 as far as I am concerned. Matt has to pay us to do our jobs. We cannot continue to give everything away for free. Plus, the
 consulting team is worn out. We need more help. Matt can’t get us more help unless we generate some income. We already have
 more consultants per beds than anyone else at Guardian.

 So please review the 2 page fee schedule and 2018 consulting duties. Please direct questions to me if you have them. I wanted to
 give everyone a heads up prior to email going out for CMA class. Don’t make a big deal about the changes. Just make them aware
 of consultant changes and charges when they ask. Immediately give feedback to Matt if you get resistance or threats to leave.

 Thank you all! It is a pleasure to work with a great team, and let’s make 2018 our best year yet!

 Lori

 Lori M. Newcomb, RPh, BCGP
 Board Certified Geriatric Pharmacist Consultant
 Guardian Pharmacy Atlanta
 1705 Enterprise Way
 Suite 105
 Marietta, GA 30067-9220
 Ph. 770-635-3301
 Fax 770-635-3302
 Cell
 Lori.newcomb@guardianpharmacy.net
 www.guardianpharmacyatlanta.com
